--------------------------------------------------------------------------------

Exhibit 10.15

NET 1 UEPS TECHNOLOGIES, INC.
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

     Net 1 UEPS Technologies, Inc., a Florida corporation (the “Company”) has
granted to the Non-Employee Director named below (“you” or “your”), effective as
of the Grant Date specified below, restricted shares (each, an “Award Share,”
and collectively, the “Award Shares”) of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) upon the terms and conditions set
forth in this Restricted Stock Agreement (the “Agreement”) and the Amended and
Restated 2004 Stock Incentive Plan of Net 1 UEPS Technologies, Inc. (the
“Plan”), the provisions of which are incorporated into this Agreement. Except as
otherwise provided in Section 7 of this Agreement with respect to applicable tax
and social insurance withholding, you are not required to pay any amount to the
Company for the receipt of these Award Shares. By signing this Agreement, you:
(a) acknowledge that you have read this Agreement; (b) accept the Award Shares
subject to all of the terms and conditions of this Agreement; and (c) agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Company upon any questions arising under this Agreement. For purposes of this
Agreement, actions and determinations to be made by the Company may be made by
the Board of Directors of the Company or by such committee or delegate as may be
appointed by the Board of Directors from time to time.

Name of Director:   Date of Grant (the “Grant Date”):   Number of Award Shares:
 

     1.      DEFINITIONS AND CONSTRUCTION.

     Unless otherwise defined in this Agreement, capitalized terms have the
meanings ascribed to them in the Plan. The captions and titles contained in this
Agreement are for convenience only and do not affect the meaning or
interpretation of any provision of this Agreement.

     2.      VESTING; TERMINATION OF EMPLOYMENT OR SERVICE.

     (a)      All of the Award Shares are nonvested and forfeitable as of the
Grant Date. For clarity, as used in this Agreement, the term “vest” means the
lapse of restrictions on the Award Shares in accordance with the terms of this
Agreement.

     (b)      The Award Shares shall become vested and nonforfeitable, if at
all, in accordance with the rules set forth below, provided that your service
with the Company as a member of its Board of Directors ( “Service”) is
continuous from the Grant Date through the applicable vesting date. No Award
Shares shall vest or become nonforfeitable after the date your Service
terminates for any reason. If your Service with the Company ceases for any
reason, all Award Shares that are not then vested and nonforfeitable will be
immediately forfeited by you and transferred to the Company upon such cessation
for no consideration.

--------------------------------------------------------------------------------

     (c)      Vesting of the Award Shares is conditioned upon your continuous
Service through the applicable vesting date. The aggregate number of whole Award
Shares subject to this Agreement that shall have become vested as of any date is
determined by multiplying the number of Award Shares listed above by the
following percentage and rounding down:

Vesting Date Percentage Prior to the first anniversary of the Grant Date 0% On
or after the first anniversary of the Grant Date and prior to the second
anniversary of the Grant Date 33.333% On or after the second anniversary of the
Grant Date and prior to the third anniversary of the Grant Date 66.666% On or
after the third anniversary of the Grant Date 100%

     3.      RESTRICTIONS ON TRANSFER.

     Any attempt to dispose of any such Award Shares in contravention of this
Agreement shall be null and void and without effect. The Company shall not be
required to (i) transfer on its books any Award Shares that have been sold or
transferred in contravention of this Agreement or (ii) treat as the owner of
Award Shares, or otherwise accord voting, dividend, or liquidation rights to,
any transferee to whom Award Shares have been transferred in contravention of
this Agreement.

     4.      COMPANY-ASSISTED SALES OF SHARES; GRANT OF POWER OF ATTORNEY FOR
SALE OF SHARES.

     You acknowledge that you have been advised that it may be impracticable for
you on your own to sell, or to arrange for a sale through a broker or otherwise,
vested Award Shares. Therefore, the Company expects to assist you in this regard
by facilitating the sale of vested Award Shares, with the method and timing of
such sales to be determined by the Executive Committee of the Company, although
the Company has no obligation to do so. However, in the event that the Company
does attempt to facilitate any such sale of vested Award Shares, the Company
does not represent to you that such sale will be completed, or if it is
completed, that vested Award Shares will be sold at any particular price or
require any particular level of brokerage commissions. You hereby irrevocably
constitute and appoint Dr. Serge C.P. Belamant and Mr. Herman Gideon Kotze, each
with full power and authority to act together or alone in any matter hereunder
and with full power of substitution, your true and lawful attorneys-in-fact
(individually an “Attorney,” and collectively, the “Attorneys”), with full power
and authority in your name, for and on your behalf, with respect to all matters
arising in connection with the sale of vested Award Shares, including, but not
limited to, the power and authority on your behalf to take any and all of the
following actions: (i) to sell such vested Award Shares through a broker,
including a transaction in which the broker will act as a principal, at a
purchase price per share as determined by negotiation between the Company, the
Attorneys, and the broker and to complete, execute, and deliver a stock power in
relation to the sale of vested Award Shares; (ii) on your behalf, to make
representations and warranties and enter into appropriate agreements to effect
the sale of such vested Award Shares; (iii) to instruct the Company’s transfer
agent as the Attorneys shall determine on all matters pertaining to the delivery
and custody of certificates for such vested Award Shares; (iv) to incur or
authorize the incurrence of any necessary or appropriate expense in connection
with the sale of such vested Award Shares; (v) if necessary, to endorse (in
blank or otherwise) on your behalf the certificate(s) representing such vested
Award Shares and a stock power or powers attached to such certificate(s); and
(vi) to sign such other certificates, documents, and agreements and take any and
all other actions as the Attorneys may deem necessary or desirable in connection
with the consummation of the transactions contemplated by the power of attorney
granted under this Section 4. Each Attorney may act alone in exercising the
rights and powers conferred on the Attorneys. Each Attorney is hereby empowered
to determine in his sole discretion the time or times when, the purpose for and
the manner in which any power herein conferred upon him shall be exercised, and
the conditions, provisions, or covenants of any instrument or document which may
be executed by him pursuant hereto. The power of attorney granted under this
Section 4 is an agency coupled with an interest and all authority conferred
hereby shall be irrevocable, and shall not be terminated by any act of yours or
by operation of law, whether by your death, disability, or incapacity or by the
occurrence of any other event or events. It is understood that the Attorneys
assume no responsibility or liability for any aspect of offering or selling any
vested Award Shares and shall not be liable for any error of judgment or for any
act done or omitted or for any mistake of fact or law except for the Attorneys’
own gross negligence, willful misconduct, or bad faith. It is understood that
the Attorneys, in acting pursuant to this power of attorney, are not acting in a
fiduciary capacity on your behalf and are not required to, nor will they
necessarily, obtain the best available price or the lowest possible fee or
commission when negotiating or otherwise facilitating any sale of Award Shares
pursuant to this power of attorney. The power of attorney granted under this
Section 4 shall be binding upon you and your heirs, legal representatives,
distributees, successors, and assigns.

--------------------------------------------------------------------------------

     5.      CERTIFICATE REGISTRATION.

     Physical possession or custody of such stock certificates shall be retained
by the Company until such time as the Award Shares are transferable without
restriction and, thereafter, the Company shall either issue and deliver to you
one or more certificates in your name for the applicable number of vested Award
Shares or provide for uncertificated, book entry issuance of those Award Shares.
Upon the request of the Company, you shall deliver to the Company a stock power,
endorsed in blank, with respect to any Award Shares that have been forfeited
pursuant to this Agreement. All regular cash dividends on the Award Shares held
by the Company will be paid directly to you on the dividend payment date.

     6.      LEGENDS.

     Until the Award Shares become transferable, the Company may at any time
place legends referencing any restrictions on transfer and any applicable U.S.
federal, state, or foreign securities law restrictions on all certificates
representing Award Shares subject to the provisions of this Agreement. You
shall, at the request of the Company, promptly present to the Company any and
all certificates representing Award Shares in your possession in order to carry
out the provisions of this Section 6.

--------------------------------------------------------------------------------

     7.      TAX AND/OR SOCIAL INSURANCE WITHHOLDING.

               7.1      Generally. At the time any withholding is required by
applicable law, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local, and foreign tax and social insurance withholding
obligations of the Company or its affiliate, if any, which arise in connection
with the grant or vesting of the Award Shares. The Company shall have no
obligation to deliver shares of Common Stock or issue any Common Stock
certificate until you have satisfied the tax and social insurance withholding
obligations of the Company or its affiliate. The Company may, in its sole
discretion, permit you to satisfy, in whole or in part, any tax and social
insurance withholding obligation which may arise in connection with the grant or
vesting of Award Shares either by electing to have the Company withhold the
issuance or delivery of shares of Common Stock due to you, or by electing to
deliver to the Company already-owned Award Shares, in either case having a Fair
Market Value (as defined below) equal to the amount necessary to satisfy the
statutory minimum withholding amount due. For purposes of this Agreement, (i) if
the shares of Common Stock are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and listed for trading on a
national exchange or market, “Fair Market Value” means, as applicable, (a) the
closing price on the relevant date, the average of the high and low sale price
on the relevant date, or the average of the closing price over a period of up to
30 consecutive days immediately prior to or including the relevant date, as
determined in the Company’s discretion, as quoted on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, or the
NASDAQ Global Market; (b) the last sale price on the relevant date or the
average of the last sale price over a period of up to 30 consecutive days
immediately prior to or including the relevant date, as determined in the
Committee’s discretion, as quoted on the NASDAQ Capital Market; (c) the average
of the high bid and low asked prices on the relevant date quoted on the NASDAQ
OTC Bulletin Board Service or by the National Quotation Bureau, Inc. or a
comparable service as determined in the Company’s discretion; or (d) if the
shares of Common Stock are not quoted by any of the above, the average of the
closing bid and asked prices on the relevant date furnished by a professional
market maker for the shares, or by such other source, selected by the Company;
provided, however, that if an average of prices over a period of days is not
applicable and no public trading of the shares occurs on the relevant date but
the shares are so listed, then Fair Market Value shall be determined as of the
earliest preceding date on which trading of the shares does occur; and (ii) if
the shares of Common Stock on the relevant date are not listed for trading on a
national exchange or market, then Fair Market Value shall be the value
established by the Company in good faith.

               7.2      Section 83(b) Election. If you are a United States
taxpayer, you hereby acknowledge that you have been advised by the Company to
seek independent tax advice from your own advisors regarding the availability
and advisability of making an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and that any such election, if made, must be
made within 30 days of the Grant Date. You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company. You may not rely on the Company or
any of its officers, directors, or employees for tax or legal advice regarding
this award. You acknowledge that you have sought tax and legal advice from your
own advisors regarding this award or have voluntarily and knowingly foregone
such consultation.

--------------------------------------------------------------------------------

     8.      ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

               8.1      Stock Dividend, Stock Split, and Reverse Stock Split.
Upon a stock dividend of, or stock split or reverse stock split affecting, the
Common Stock, the number of Award Shares and the number of such Award Shares
that are nonvested and forfeitable shall, without further action of the Board of
Directors of the Company, be adjusted to reflect such event. The Company shall
make appropriate adjustments, in its discretion, to address the treatment of
fractional shares with respect to the Award Shares as a result of the stock
dividend, stock split, or reverse stock split; provided, however, that such
adjustments do not result in the issuance of fractional Award Shares.
Adjustments under this Section 8.1 will be made by the Company, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding, and conclusive.

               8.2      Binding Nature of Agreement. The terms and conditions of
this Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, to the same extent as the Award Shares with respect to which
such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event,
except as otherwise determined by the Company. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange, or distribution in the same manner and to the same extent
as the Award Shares.

     9.      RIGHTS AS A STOCKHOLDER, DIRECTOR, OR CONSULTANT.

               9.1      Rights as a Stockholder. Except as otherwise provided in
this Agreement with respect to restrictions on transfer of any nonvested and
forfeitable Award Shares, you are entitled to all rights of a stockholder of the
Company, including the right to vote the Award Shares and receive dividends
and/or other distributions declared on the Award Shares.

               9.2      Director or Consultant Status. You understand and
acknowledge that, except as otherwise provided in a separate, written service or
consulting agreement between you and the Company or an affiliate, your Service
is at the discretion of the Company and is for no specified term. Nothing in
this Agreement or the Plan shall confer upon you any right to continue in the
Service of the Company or an affiliate or interfere in any way with any right of
the Company or an affiliate to terminate your Service as a director or
consultant, as the case may be, at any time.

     10.      MISCELLANEOUS PROVISIONS.

               10.1      Further Instruments. The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

               10.2      Binding Effect; Parties; Entire Agreement. Subject to
the restrictions on transfer set forth herein, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors, and assigns. This Agreement is between
you and the Company. This Agreement shall constitute the entire understanding
and agreement between you and the Company with respect to the subject matter
contained in this Agreement and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among you and the Company with
respect to such subject matter.

--------------------------------------------------------------------------------

               10.3      Amendment. This Agreement may be amended from time to
time by the Company in its discretion; provided, however, that this Agreement
may not be modified in a manner that would have a materially adverse effect on
the Award Shares as determined in the discretion of the Company, except as
provided in the Plan or in a written document signed by each of the parties
hereto.

               10.4      Delivery of Documents and Notices. Any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
upon electronic delivery at the e-mail address, if any, provided for you by the
Company, or, upon deposit with an internationally recognized overnight courier
service with postage and fees prepaid, addressed to the other party at the
address of such party set forth in this Agreement or at such other address as
such party may designate in writing from time to time to the other party.

                         (a)      Description of Electronic Delivery. This
Agreement, the Plan, and any reports of the Company provided generally to the
Company’s stockholders may be delivered to you electronically. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering this Agreement, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.

                         (b)      Consent to Electronic Delivery. You consent to
the electronic delivery of this Agreement and any reports of the Company
provided generally to the Company’s stockholders. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing. You
further acknowledge that you will be provided with a paper copy of any documents
if the attempted electronic delivery of such documents fails. Similarly, you
understand that you must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. You may revoke your consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service, or electronic mail. Finally, you
understand that you are not required to consent to electronic delivery of
documents.

               10.5      Applicable Law. This Agreement shall be governed by the
laws of the State of Florida as such laws are applied to agreements between
Florida residents entered into and to be performed entirely within the State of
Florida.

               10.6      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

--------------------------------------------------------------------------------

               10.7      No Future Entitlement. By execution of this Agreement,
you acknowledge and agree that: (i) the grant of Award Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Award Shares, or compensation in lieu of Award Shares; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Award Shares shall be granted and the maximum number
of Award Shares granted, will be at the sole discretion of the Company; (iii)
the value of the Award Shares is outside the scope of your service or consulting
contract, if any; (iv) the value of the Award Shares is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments; (v) the vesting of the Award Shares
ceases upon termination of Service with the Company or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; and (vi) no claim or entitlement to compensation or damages
arises if the Award Shares do not increase in value and you irrevocably release
the Company from any such claim that does arise. Neither this Agreement nor any
provision hereunder shall be construed so as to grant you any right to remain in
the Service of the Company.

               10.8      Personal Data. For the exclusive purpose of
implementing, administering, and managing the Award Shares, you, by execution of
this Agreement, consent to the collection, receipt, use, retention, and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors. You understand that personal data
(including but not limited to, name, home address, telephone number, employee
number, employment status, social security number, tax identification number,
job, and payroll location, data for tax withholding purposes, and Award Shares
granted, forfeited, vested, and unvested) may be transferred to third parties
assisting in the implementation, administration, and management of the Award
Shares and you expressly authorize such transfer as well as the retention, use,
and the subsequent transfer of the data by the recipient(s). You understand that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that data will be held only as long as is necessary
to implement, administer, and manage the Award Shares. You understand that you
may, at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s legal department representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
accept an Award Share.

               10.9      The Company’s Rights. The existence of the Award Shares
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

               10.10      Conformity with Plan. This Agreement is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Company.

--------------------------------------------------------------------------------


NET 1 UEPS TECHNOLOGIES, INC.   DIRECTOR                         By:       Its  
  Signature                 Date:     Date:                 Address: President
Place       4th Floor   Address   Johannesburg 2196       South Africa    


--------------------------------------------------------------------------------